Title: To George Washington from William Watson, 29 November 1775
From: Watson, William
To: Washington, George



Sir
Plymouth [Mass.] 29 Novr 1775

This pr Capt. Martindales Lieutenant, who comes to acquaint your Excellency, that the people on board the Brigantine Washington are in general discontented, & have agreed to do no Duty on board sd Vessel, & Say, that they Inlisted to Serve in the Army & not as Marines.
I believe Capt. Martindale has done all in his power to make things easy—His people really appear to me to be a sett of the most unprincipled, abandond fellows I ever saw—your Excellency knows in what manner to conduct in this matter—I am very apprehensive that little is to be expected from Fellows drawn promiscuously from the army for this Business, but that if people were Inlisted for the purpose of privateering much might be expected from them.
I have just heard that Capt. Coit is at Barnstable—driven in there by two men of Warr—He has sent an express to your Excellency, but I had not the pleasure of seeing him when he passed thro’ this Town. I am your Excellencys most obedient much Obligd Humb. Servant

William Watson

